EHRLICH, Justice.
This case is before the Court pursuant to jurisdiction granted in article V, section 3(b)(4), Florida Constitution, because of a question certified as being of great public importance. Edelstein v. Donner, 450 So.2d 562 (Fla. 3d DCA 1984). This same question was certified to this Court in Miami Herald Publishing Co. v. City of North Miami, 452 So.2d 572 (Fla. 3d DCA 1984) and answered in the negative in City of North Miami v. Miami Herald Publishing Co., 468 So.2d 216 (Fla.1985).
Accordingly, the decision of the district court is approved.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON and SHAW, JJ., concur.
ALDERMAN and McDONALD, JJ., dissent.